DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Response to Amendment
Receipt of Applicant’s Amendment, filed 12/17/2020, is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Koufogiannakis; Christos et al. (“Koufogiannakis”) US 20170139725 A1 A1 in view of Jain; Lalit et al. (“Jain”) US 20120030258 A1 and Guo; Dongbai (“Guo”) US 20090187610 A1.
Regarding claim 1, Koufogiannakis teaches One or more computing devices comprising: 
one or more processors as The system 100 includes computer processors 110A, 110B, 110C, and 110D, which are respectively coupled to a configuration database 120, a service 130, a ; and 
one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations as a computer readable medium coupled to the database, the computer readable medium having instructions stored thereon, which, when executed by a processor claim 1, comprising: 
generating a record First, a GUI permits users to create, update, and delete configuration properties. Second, a permanent storage database stores all configuration properties and a history of changes [0015]; 
An example of a change history table 122 is illustrated in FIG. 5, which shows the service name 510, the configuration property name 520, the version 530, and the document 540 which contains the change type 541 ([0019] elements 510-540 are fields within a database record).
As also noted above, the configuration database 120 has two tables, a configuration property table 121 that stores configuration properties for the online service and a change history table 122 that saves a history of changes for the online service. For the configuration property table 121, each row of the table includes a service name that is a level 1 primary key, 
storing the record in a database as the GUI 140 saves the modified configuration properties in the database [0017].
As also noted above, the configuration database 120 has two tables, a configuration property table 121 that stores configuration properties for the online service and a change history table 122 that saves a history of changes for the online service ([0018] and Fig. 1 element 120).
associating the record with a first version number as Second, a permanent storage database stores all configuration properties and a history of changes [0015];
The change history table 122 includes a record for every revision that has occurred to a configuration property… a monotonically increasing version number … An example of a change history table 122 is illustrated in FIG. 5, which shows the service name 510, the configuration property name 520, the version 530, and the document 540 which contains the change type 541, the timestamp 542, the author 543, the default value 544, the data center specific value 545, and the host specific value 546 ([0019] and Fig. 5, element 530:v1);
generating a first history table associated with the first field of the record as Each record of the history table 122 contains a service name that ;
The change history table 122 includes a record for every revision that has occurred to a configuration property ([0019] and Fig. 4, element 420, Property Name:enable_dual_writes);
receiving, from one or more electronic devices, first data indicating that a first change has occurred with the first field of the record as First, a GUI permits users to create, update, and delete configuration properties ([0015 and 0020]); 
based at least in part on the first data, associating the record with a second version number as In operation, whenever a user changes a configuration property using the GUI 140, the GUI 140 saves or updates a record in the configuration property table 121, and saves a new record in the change history table 122. The GUI 140 sets the necessary information for the new record in the history table and ([0020 and 0019] and Fig. 5, v2); 
The change history table 122 includes a record for every revision [0019];
the first change that occurred with the first field as (Fig. 5, element 520, enable_dual_writes); 
a first time at which the first change occurred with the first field as (Fig. 5, element 540, Timestamp: 09/16/2015 2:10:00pm GMT); 
a first identity associated with the first change as (Fig. 5, element 540, Author:user1); and 
that the first change is associated with the second version number as (Fig. 5, element 530, v2); 
receiving, from the one or more electronic devices, second data indicating that a second change has occurred with the second field of the record as (Fig. 5, element 520, throttle_factor);  
Lee & Hayes ple 509-324-925649 Atty Docket No. C212-0012USbased at least in part on the second data, associating the record with a third version number as(Fig. 5, element 530, v3) ; and
 based at least in part on the second data, updating the second history table to indicate at least as The change history table 122 includes a record for every revision [0019]: 
the second change that occurred with the second field as Fig. 5, element 520, throttle_factor); 
a second time at which the second change occurred with the second field as (Fig. 5, element 540, Timestamp: 10/05/2015 9:55:20pm GMT); 
Fig. 5, element 540, Author:user2); and 
that the second change is associated with the third version number as (Fig. 5, element 530, v3).
Koufogiannakis does not explicitly teach the steps of:
generating a record associated with a patient and
generating a second history table.
Jain; however, teaches generating a second history table as FIGS. 5 and 6, Client_History, Income_History, and Client_Residence_History are example history tables for the Client, Income, and Client_Residence base tables, respectively ([0042-0044] and Figs. 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jain’s teaching would have allowed Koufogiannakis’ to improve the system performance by only querying the desired table for tracking changes.
Koufogiannakis and Jain do not explicitly teach generating a record associated with a patient.
Guo; however, teaches “generating a record associated with a patient” as the metadata attributes may store information including, but not limited to, a content name, a content size, a content creation date, a content source, a patient name, a patient identifier, an encoding format, a billing code, and so on [0070]. 
 Guo’s teaching would have allowed Koufogiannakis-Jain’s to facilitate storing healthcare data by providing a structure to store patient related information.

Regarding claim 2, Koufogiannakis further teaches the steps of:

based at least in part on the first data, updating the The change history table 122 includes a record for every revision [0019];
the first change that occurred with the first field as (Fig. 5, element 520, enable_dual_writes); 
the first time at which the first change occurred with the first field as (Fig. 5, element 540, Timestamp: 09/16/2015 2:10:00pm GMT); and 
the first identity associated with the first change as (Fig. 5, element 540, Author:user1); and 
based at least in part on the second data, updating the 
the second change that occurred with the second field as (Fig. 5, element 520, throttle_factor or element 540-Author:user2); 
the second time at which the second change occurred with the second field as (Fig. 5, element 540, Timestamp: 10/05/2015 9:55:20pm GMT);  and 
Fig. 5, element 540, Author:user2).
Koufogiannakis does not explicitly teach generating a third history table associated with the record; 
Jain; however, teaches generating a third history table associated with the record as Fig. 6, Client-Residence-History Table.

Claims 5-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koufogiannakis; Christos et al. (“Koufogiannakis”) US 20170139725 A1 A1 in view of Jain; Lalit et al. (“Jain”) US 20120030258 A1 and Guo; Dongbai (“Guo”) US 20090187610 A1.

Regarding claim 5, Koufogiannakis teaches A method comprising: 
generating a record that includes at least a first field and a second field as First, a GUI permits users to create (i.e., generate), update, and delete configuration properties. Second, a permanent storage database stores all configuration properties and a history of changes [0015]; 
An example of a change history table 122 is illustrated in FIG. 5, which shows the service name 510, the configuration property name 520, the version 530, and the document 540 which contains the change type 541 ([0019] elements 510-540 are fields within a database record).
Each record of the history table 122 contains a service name that serves as a level 1 primary key, a configuration property that serves as a level 2 primary key, a monotonically increasing version number that serves as a level 3 primary key, and a document that includes a change type (such as insert, update, delete), a timestamp to record when a change was made, an author to record who made the change, a default value, a data center specific value, and a host specific value [0019];
 The change history table 122 includes a record for every revision that has occurred to a configuration property [0019];
receiving a first indication that a change has occurred with the first field as First, a GUI permits users to create, update, and delete configuration properties ([0015 and 0020]); 
based at least in part on the first indication, updating the first history table to indicate at least a first time and the change that occurred with the first field as In operation, whenever a user changes a configuration property using the GUI 140, the GUI 140 saves or updates a record in the configuration property table 121, and saves a new record in the change history table 122. The GUI 140 sets the necessary information for the new record in the history table and ([0020 ; 
receiving a second indication that a change has occurred with the second field as (Fig. 5, element 520, throttle_factor); and 
based at least in part on the second indication, updating the second history table to indicate at least a second time and the change that occurred with the second field as In operation, whenever a user changes a configuration property using the GUI 140, the GUI 140 saves or updates a record in the configuration property table 121, and saves a new record in the change history table 122. The GUI 140 sets the necessary information for the new record in the history table and ([0020 and 0019] and Fig. 5). 
Koufogiannakis does not explicitly teach “generating a second history table”.
Jain; however, teaches generating a second history table as FIGS. 5 and 6, Client_History, Income_History, and Client_Residence_History are example history tables for the Client, Income, and Client_Residence base tables, respectively ([0042-0044] and Figs. 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jain’s teaching would have allowed Koufogiannakis’ to improve the system performance by only querying the desired table for tracking changes.

Regarding claim 6, Koufogiannakis further teaches the steps of:
The change history table 122 includes a record for every revision that has occurred to a configuration property… a monotonically increasing version number … An example of a change history table 122 is illustrated in FIG. 5, which shows the service name 510, the configuration property name 520, the version 530, and the document 540 which contains the change type 541, the timestamp 542, the author 543, the default value 544, the data center specific value 545, and the host specific value 546 ([0019] and Fig. 5, element 530, v1);
based at least in part on the first indication, associating the record with a second version number as In operation, whenever a user changes a configuration property using the GUI 140, the GUI 140 saves or updates a record in the configuration property table 121, and saves a new record in the change history table 122. The GUI 140 sets the necessary information for the new record in the history table and ([0020 and 0019] and Fig. 5, element 540, v2); 
updating the first history table to indicate that the change that occurred with the first field is associated with the second version number as In operation, whenever a user changes a configuration property using the GUI 140, the GUI 140 saves or updates a record in the configuration property table 121, and saves a new record in the change history table 122. The GUI 140 sets the necessary information for the new ; 
based at least in part on the second indication, associating the record with a third version number as The change history table 122 includes a record for every revision ([0019]and Fig. 5, element 530, v3); and 
updating the second history table to indicate that the change that occurred with the second field is associated with the third version number as (Fig. 5, element 530, v3, element 520, throttle_factor or element 540, author:user2).

Regarding claims 7 and 14, Koufogiannakis further teaches the steps of: 
wherein the change that occurred with the first field is a first change that occurred with the first field, and wherein the method further comprises:
receiving a third indication that a second change has occurred with the first field as First, a GUI permits users to create, update, and delete configuration properties ([0015 and 0020] and Fig. 5, element 520-throttle_factor); 
based at least in part on the third indication, updating the first history table to indicate at least a third time and the second change that occurred with the first field as The change history table 122 includes a record for every revision ([0019] and Fig. 5, element 520-throttle_factor);
associating the record with a fourth version number as The version identifier, as the name suggests, identifies the version of the ; 
updating the first history table to indicate that the first change that occurred with the first field is associated with the fourth version number as So if the service has been modified three times, the version will be the fourth version (an original version plus the three modifications [0029]; and 
updating the first history table to indicate that the second change that occurred with the first field is associated with the fourth version number as So if the service has been modified three times, the version will be the fourth version (an original version plus the three modifications [0029].

Regarding claim 8, Koufogiannakis further teaches the steps of:
 receiving a query associated with the record as As previously noted, the online service uses its service name as a level 1 primary key to query into the dynamic configuration database 120 [0022];
the query indicating at least the second version number associated with the record as Fig. 5, element 530 v2;
(Fig. 5, element 520 Property Name: enable_dual_writes, v2); and
providing a third indication of the change that occurred with the first field as (Fig. 5, second row).

Regarding claim 9, Koufogiannakis further receiving a query associated with the record, the query indicating at least the third version number associated with the record; identifying that the change that occurred with the first field is associated with the third version number; providing a third indication of the change that occurred with the first field; identifying that the change that occurred with the second field is associated with the third version number; and providing a fourth indication of the change that occurred with the second field as The version identifier, as the name suggests, identifies the version of the service, so that when any property of a service is modified, the version of the service is incremented by one. So if the service has been modified three times, the version will be the fourth version (an original version plus the three modifications ([0029] and Fig. 5, element 530, v3 and element 540, author:user2).

Regarding claims 10 and 15, Koufogiannakis further teaches the steps of:
receiving a third indication of a first identifier associated with the change that occurred to the first field; updating the first history table to indicate the first identifier as ; 
receiving a fourth indication of a second identifier associated with the change that occurred with the second field; and updating the The change history table 122 includes a record for every revision [0019];
So if the service has been modified three times, the version will be the fourth version (an original version plus the three modifications ([0029] Fig. 4, element 410: SERVICE NAME-> service2).
Koufogiannakis does not explicitly teach updating the second history table.
Jain; however, teaches updating the second history table as After a copy of a record from the Client table is inserted into the history table, database manager 30 implements the example SQL statement that updates the Citizenship field by changing "U.S." to "Mexico." ([0028, 0038, and 0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jain’s teaching would have allowed Koufogiannakis’ to facilitate organization and retrieval of stored information.

Regarding claim 11, Koufogiannakis further teaches receiving a query associated with the record, the query indicating at least the first field; and based at least As previously noted, the online service uses its service name as a level 1 primary key to query into the dynamic configuration database 120 ([0022] and Fig. 5).
The GUI 140 also can display to the user a history of the changes for each configuration property, can revert a configuration property to a prior version of the configuration property, can compare data center values for a configuration property, and can compare host values for a configuration property [0017].

Regarding claim 13, Koufogiannakis further teaches the steps of:

updating the  The change history table 122 includes a record for every revision [0019];
the first time; the change that occurred with the first field as (Fig. 5, element 520, enable_dual_writes) and and (Fig. 5, element 540, Timestamp: 09/16/2015 2:10:00pm GMT);
 the second time; and the change that occurred with the second field as (Fig. 5, element 520, throttle_factor or element 540-Author:user2) and (Fig. 5, element 540, Timestamp: 10/05/2015 9:55:20pm GMT). 

Koufogiannakis does not explicitly teach generating/updating a third history table associated with the record; 
Jain; however, teaches generating/updating a third history table associated with the record as Fig. 6, Client-Residence-History Table.
After a copy of a record from the Client table is inserted into the history table, database manager 30 implements the example SQL statement that updates the Citizenship field by changing "U.S." to "Mexico." ([0028, 0038, and 0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jain’s teaching would have allowed Koufogiannakis’ to facilitate organization and retrieval of stored information.

Regarding claim 16, Koufogiannakis teaches One or more computing devices comprising: 
one or more processors as The system 100 includes computer processors 110A, 110B, 110C, and 110D, which are respectively coupled to a configuration database 120, a service 130, a graphical user interface (GUI) 140, and a service and host directory 145 ([0016] and Fig. 1, elements 110A-111D); and 
one or more computer-readable media storing instructions that, when executed by the one or more processors, causes the one or more processors to perform operations as a computer readable medium coupled to the database,  comprising: 
storing, in one or more databases, first data associated with a record, the record including at least a first field and a second field as First, a GUI permits users to create, update, and delete configuration properties. Second, a permanent storage database stores all configuration properties and a history of changes [0015]; 
An example of a change history table 122 is illustrated in FIG. 5, which shows the service name 510, the configuration property name 520, the version 530, and the document 540 which contains the change type 541 ([0019] elements 510-540 are fields within a database record).
As also noted above, the configuration database 120 has two tables, a configuration property table 121 that stores configuration properties for the online service and a change history table 122 that saves a history of changes for the online service. For the configuration property table 121, each row of the table includes a service name that is a level 1 primary key, a configuration property name that is a level 2 primary key, and a document that contains a timestamp to indicate when the property was last modified,…[0018];
generating a first table associated with the first field of the record as The properties table 121 includes data such as the name or identify 

storing, in the one or more databases, second data representing a change to the first field of the record as Each record of the history table 122 contains a service name that serves as a level 1 primary key, a configuration property that serves as a level 2 primary key, a monotonically increasing version number that serves as a level 3 primary key, and a document that includes a change type (such as insert, update, delete), a timestamp to record when a change was made, an author to record who made the change, a default value, a data center specific value, and a host specific value ([0019] and Fig. 5, element 520:Property Name-> enable_dual_writes); and 
based at least in part on the second data, updating the first table to indicate at least the change and a time associated with the change as In operation, whenever a user changes a configuration property using the GUI 140, the GUI 140 saves or updates a record in the configuration property table 121, and saves a new record in the change history table 122. The GUI 140 sets the necessary information for the new record in the history table and ([0020 and 0019] and Fig. 5, element 520:Property Name->enable_dual_writes and element 540, Timestamp: 09/16/2015 2:10:00pm GMT). 
Koufogiannakis does not explicitly teach generating a second table associated with the second field of the record.
Jain; however, teaches generating a second table associated with the second field of the record as FIG. 5, Income Table stores client’s salary information. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jain’s teaching would have allowed Koufogiannakis’ to facilitate organization and retrieval of stored information.

Regarding claim 17, Koufogiannakis further teaches the steps of:

storing, in the one or more databases, third data representing a change to the second field of the record as Fig. 5, element 520, throttle_factor); and based at least in part on the third data, updating the (Fig. 5, Timestamp: 10/05/2015 9:55:20pm GMT).
Koufogiannakis does not explicitly teach updating the second table.
Jain; however, teaches updating the second table as To illustrate, presume CRM application 50 generates an SQL statement to update the Salary field in record 1-1 from $50,000 to $60,000. Because this field is designated as tracked, CRM application 50 generates a SQL statement to insert a new field-history record into Income_History [0055]. 
Jain’s teaching would have allowed Koufogiannakis’ to facilitate organization and retrieval of stored information.

Regarding claim 18, Koufogiannakis further teaches the steps of:
storing, in the one or more databases, third data indicating a first version number associated with the record as Second, a permanent storage database stores all configuration properties and a history of changes ([0015 and 0018] and Fig. 5, element 530, v1); 
based at least in part on the second data, storing, in the one or more databases, fourth data indicating a second version number associated with the record as Second, a permanent storage database stores all configuration properties and a history of changes [0015];
As also noted above, the configuration database 120 has two tables, a configuration property table 121 that stores configuration properties for the online service and a change history table 122 that saves a history of changes for the online service. For the configuration property table 121, each row of the table includes a service name that is a level 1 primary key, a configuration property name that is a level 2 primary key, and a document that contains a timestamp to indicate when the  Fig. 5, element 530, v2); and 
updating the first table to indicate that the change is associated with the second version number as Fig. 5, element 520, enable_dual_writes, Change Type: Insert).

Regarding claim 19, Koufogiannakis further teaches the steps of:
storing, in the one or more databases, fourth data representing an additional change to the first field of the record as Second, a permanent storage database stores all configuration properties and a history of changes ([0015 and 0018] and Fig. 5, element 520, throttle_factor); and
 based at least in part on the fourth data, storing, in the one or more databases, 
fifth data indicating a third version number associated with the record as Second, a permanent storage database stores all configuration properties and a history of changes [0015];
As also noted above, the configuration database 120 has two tables, a configuration property table 121 that stores configuration properties for the online service and a change history table 122 that saves a history of changes for the online service. For the configuration property table 121, each row of the table includes a service name that is a level 1 primary key, a configuration property name that is a level 2 primary key, and 
updating the first table to indicate that the change is associated with the third version number; and updating the first table to indicate that the additional change is associated with the third version number as (Fig. 5, element 530, v3).

Regarding claim 20, Koufogiannakis further teaches receiving a query associated with the record, the query indicating at least the first field; and based at least in part on the query, providing the first table as As previously noted, the online service uses its service name as a level 1 primary key to query into the dynamic configuration database 120 ([0022 and 0017] and Fig. 5).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koufogiannakis; Christos et al. (“Koufogiannakis”) US 20170139725 A1 A1 in view of Jain; Lalit et al. (“Jain”) US 20120030258 A1 as applied to claims 1, 5, and 16 further in view of Moraes, Mark A. et al. (“Moraes”) US 20050033777 A1.

Regarding claim 12, Koufogiannakis and Jain do not explicitly teach the steps of:
receiving a third indication of a reason for the change that occurred with the first field; and based at least in part on the third indication, updating the first history table to indicate the reason for the change that occurred with the first field.
Moraes; however, teaches the steps of: 
receiving a third indication of a reason for the change that occurred with the first field as new records in the ChangeSessions table 700 are only created when the first incoming message from a remote change session is received [0063]; and 
based at least in part on the third indication, updating the first history table to indicate the reason for the change that occurred with the first field as A Status field 700-j is used to note the reason for the most recent update to the change session record and a StatusTime field 700-k is used to note the date and time of the most recent update to the change session record with the highest precision supported by the operating system [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Moraes’ teaching would have allowed Koufogiannakis-Jain’s to facilitate classify changes for subsequent analysis by adding the reasons for a particular change to the affected record.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koufogiannakis; Christos et al. (“Koufogiannakis”) US 20170139725 A1 A1 in view of Jain; Lalit et al. (“Jain”) US 20120030258 A1 and Guo; Dongbai (“US 20090187610 A1”) as applied to claims 1, 5, and 16 further in view of CARO; Charles W. et al. (“CARO”) US 20190377723 A1.
Koufogiannakis further teaches 
As previously noted, the online service uses its service name as a level 1 primary key to query into the dynamic configuration database 120 ([0022] and Fig. 5).
Koufogiannakis, Jain, and Guo do not explicit teach the steps of:
receiving, from an electronic device, fourth data indicating a query associated with changes that have been made to the first field of the record; and 
based at least in part on the query, sending, to the electronic device, fifth data that represents the first history table.
	CARO; however, teaches the steps of:
receiving, from an electronic device, fourth data indicating a query associated with changes that have been made to the first field of the record as In one embodiment, a normal query of a datasource returns requested fields from existing records that match a given query criteria provided by the query. Records that match the query criteria are returned as a result set [0031]; and 
based at least in part on the query, sending, to the electronic device, fifth data that represents the first history table as Records that match the query criteria are returned as a result set [0031].
In contrast, if no data has changed querying a changed data view will return no result set and when records have changed, only those records are returned and then only if interest has 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because CARO’s teaching would have allowed Koufogiannakis-Jain-Guo’s to provide a means for tracking changed data by enabling users to query the Changed Data View.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
First, Applicant argued that the combination of Koufogiannakis and Jain does not teach or suggest at least “generating a record associated with a patient, the record including at least a first field and a second field; generating a first history table associated with the first field of the record; and generating a second history table associated with the second field of the record,” as amended claim 1 recites.

In response to the preceding arguments, Examiner respectfully submits that a new ground of rejection is provided for the newly added limitation: generating a record 

Koufogiannakis teaches the limitations: generating a first history table associated with the first field of the record as Each record of the history table 122 contains a service name {field of record}…, a configuration property{field of record} …, a monotonically increasing version number {field of record}, and a document {field of record} that includes a change type (such as insert, update, delete),… [0019];
 generating  Each record of the history table 122 contains a service name {field of record}…, a configuration property{field of record} …, a monotonically increasing version number {field of record}, and a document {field of record}…[0019].
The change history table 122 includes a record for every revision that has occurred to a configuration property [0019].
Koufogiannakis does not explicitly teach “generating a second history table”.
Jain teaches the missing limitation “generating a second history table” as FIGS. 5 and 6, Client_History, Income_History, and Client_Residence_History are example history tables for the Client, Income, and Client_Residence base tables, respectively ([0042-0044] and Figs. 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jain’s teaching would have allowed Koufogiannakis’ to improve the system performance by only querying the desired table for tracking changes.



In response, Koufogiannakis teaches the limitations:
based at least in part on the first data, updating the first history table to indicate at least:  as The change history table 122 includes a record for every revision [0019];
updating the first history table to indicate at least... that the first change is associated with the second version number, (Fig. 5, element 530:enable_dual_writes, v2). 

Based on the above, the original PROPERTY NAME throttle_factor is associated with v1 and the first data (i.e., first change) for PROPERTY NAME is enable_dual_writes is associated with v2.

Similarly, Applicant argued that the combination of Koufogiannakis and Jain does not teach or suggest at least “based at least in part on the second data, associating the record with a third version number; ... and updating the second history table to indicate at least ... that the second change is associated with the third version number,” as claim 1 recites.


Lee & Hayes ple 509-324-925649 Atty Docket No. C212-0012USbased at least in part on the second data, associating the record with a third version number as(Fig. 5, element 530, v3) 

 based at least in part on the second data, updating the second history table to indicate at least as The change history table 122 includes a record for every revision [0019] Fig. 5, element 540 Document:Author:user2.

The Applicant further argued that Jain does not teach or suggest at least “generating a record associated with a patient, the record including at least a first field and a second field” “generating a first history table associated with the first field of the record,” and “generating a second history table associated with the second field of the record,” as amended claim 1 recites with emphasis added.

In response to the above argument, a new prior art Guo is applied to teach the limitation “generating a record associated with a patient” and Jain is applied to teach the missing element: generating a second historical table as FIGS. 5 and 6, Client_History, Income_History, and Client_Residence_History are example history tables for the Client, Income, and Client_Residence base tables, respectively ([0042-0044] and Figs. 5-6). The rest of the claimed limitations are taught by Koufogiannakis as can be seen from the above rejection.

Koufogiannakis, ] [0019], Koufogiannakis describes that “whenever a user changes a configuration property using [a graphical user interface (GUI)], the GUI saves or updates a record in the configuration property table [e.g., FIG. 4], and saves a new record in the change history table [e.g., FIG. 5].” Id. at ] [0020]. However, this does not teach or suggest at least “based at least in part on the first data, associating the record with a second version number,” and “updating the first history table to indicate at least... that the first change is associated with the second version number,” as claim 1 recites. There is no mention in Koufogiannakis of associating a record with a version number based off a change to a field of the record and further associating a first history table with the same version number based off the same change to the field of the record.

In response to the above argument, Koufogiannakis teaches the above argued limitations as the GUI 140 allows the user to update the configuration properties for the selected service, and the GUI 140 saves the modified configuration properties in the database. The GUI 140 also can display to the user a history of the changes for each configuration property [0017].  The change history table 122 includes a record for every revision [0019].
                  


               
[AltContent: ]
    PNG
    media_image1.png
    502
    677
    media_image1.png
    Greyscale

Koufogiannakis teaches associating a record with a version number (i.e,. v2) based off a change to a field of the record (i.e., changed from throttle_factor to enable_dual_drive. In this case, the changed field is PROPERTY NAME) and
updating the first history table (Fig. 5) to indicate at least... that the first change is associated with the second version number (i.e., v2).
Note: the fields: SERVICE NAME, PROPERTY NAME, and DOCUMENT may be changed by the users. Every time one of these fields changes, a version number is associated with the changed record.

Consequently, Koufogiannakis teaches the limitations “based at least in part on the first data, associating the record with a second version number,” and “updating the first history table to indicate at least... that the first change is associated with the second version number,” as claimed.



In response, the above argued limitations are similar to the limitations of claim 1.  Koufogiannakis and Jain teach the limitations “generating a record that includes at least a first field and a second field,” “generating a first history table associated with the first field of the record,” and “generating a second history table associated with the second field of the record,” as can be seen from the above Rejections and Response to Arguments for claim 1.

Regarding claim 16, the Applicant argued the combination of Koufogiannakis and Jain does not teach or suggest at least “storing, in one or more databases, first data associated with a record, the record including at least a first field and a second field,” “generating a first table associated with the first field of the record,” and “generating a second table associated with the second field of the record,” as amended claim 16 recites.

In response, the above argued limitations are similar to the limitations of claim 1. Koufogiannakis and Jain teach the limitations storing, in one or more databases, first data associated with a record, the record including at least a first field and a second 

As a result, the combination of Koufogiannakis and Jain teaches the limitations as claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164